Case 2:19-cv-08612-PSG-JC Document 157-3 Filed 09/14/20 Page 1 of 5 Page ID #:3025




                                   Exhibit A
                       Relman Firm’s Retainer Agreement With Mei Ling
Case 2:19-cv-08612-PSG-JC Document 157-3 Filed 09/14/20 Page 2 of 5 Page ID #:3026




                                                                                 )+&
Case 2:19-cv-08612-PSG-JC Document 157-3 Filed 09/14/20 Page 3 of 5 Page ID #:3027




                                                                                     )+&
Case 2:19-cv-08612-PSG-JC Document 157-3 Filed 09/14/20 Page 4 of 5 Page ID #:3028




                                                                                )+&
Case 2:19-cv-08612-PSG-JC Document 157-3 Filed 09/14/20 Page 5 of 5 Page ID #:3029




                                                                                )+&
